Case 1:13-cr-00117-WS-N Document 293 Filed 09/30/20 Page 1 of 5                      PageID #: 4724




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )   CRIMINAL NO. 13-0117-WS-N
                                                   )
                                                   )
 DAVID PETERSEN,                                   )
                                                   )
         Defendant / Petitioner.                   )


                                               ORDER
         This matter comes before the Court on defendant / petitioner David Petersen’s pro se
 filings styled “Motion to Vacate Conviction, Sentence, and Related Civil Orders, as a Claim in
 an Independent Action, or as a Motion Addressed to the Inherent Power of the Court to Set Aside
 a Judgment Procured by Fraud on the Court” (doc. 284) and Motion for Partial Judgment on the
 Pleadings (doc. 287). In reviewing these Motions, the Court has before it the Report and
 Recommendation (doc. 288) authored by Magistrate Judge Nelson, as to which Petersen has filed
 Objections (doc. 290). Also pending is Petersen’s Request for Entry of Default (doc. 291).
         Petersen’s lengthy history of overlapping, redundant and often frivolous post-conviction
 motions is well-documented in the court file. With the exception of a 2019 request for reduction
 in monthly restitution payments predicated on changed financial circumstances and undue
 hardship, these filings have been uniformly rejected by both this Court and the Eleventh Circuit
 Court of Appeals, often with extensive written explanation. His latest 40-page Motion to Vacate
 is, as Magistrate Judge Nelson aptly observes in her Report and Recommendation, “more of the
 same.” (Doc. 288, PageID.4690.) Nonetheless, for the sake of clarity and at the risk of repeating
 what has already been written in ruling after ruling in this case over the years, the Court will
 address four aspects of the Motion, the Report and Recommendation, and Petersen’s Objections
 at this time.
         First, Petersen’s Objections highlight his stated position that “[t]his motion is not meant
 to [sic] construed as a 2255 motion.” (Doc. 290, PageID.4700.) The Court understands that
 Petersen is attempting once again to use artful (albeit misguided) pleading strategies to
Case 1:13-cr-00117-WS-N Document 293 Filed 09/30/20 Page 2 of 5                      PageID #: 4725




 circumvent the AEDPA statutory prohibition on unauthorized second and successive § 2255
 petitions. However, the Report and Recommendation correctly explains why, given the
 procedural posture of this matter, the nature of Petersen’s claims, the relief sought, and his
 supervised release status, Petersen’s Motion “must be construed as a second § 2255 motion,
 despite Petersen’s assertion to the contrary.” (Doc. 288, PageID.4689.) Of course, insofar as
 Petersen’s Motion to Vacate is properly construed as a second or successive § 2255 motion, it
 must be dismissed for lack of jurisdiction because Petersen has not obtained authorization from
 the Eleventh Circuit Court of Appeals to bring such a motion. See, e.g., Boyd v. United States,
 754 F.3d 1298, 1301 (11th Cir. 2014) (“If a court determines that a § 2255 motion is ‘second or
 successive,’ the motion must be certified by the court of appeals before the district court may
 reach the merits of the motion.”); Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003)
 (“Without authorization, the district court lacks jurisdiction to consider a second or successive
 petition.”).
         Second, in his Objections, Petersen repeatedly invokes Rule 60(b) of the Federal Rules of
 Civil Procedure as giving rise to an alternative jurisdictional pathway for his Motion to Vacate
 that enables him to sidestep AEDPA’s bar on unauthorized second and successive § 2255
 petitions. Petersen is wrong. In an Order entered back on June 14, 2018, this Court has
 previously explained why Rule 60(b) is not available to Petersen as a vehicle for relief from the
 underlying criminal judgment. (Doc. 253, PageID.4152.) Black-letter binding precedent dictates
 this result. See, e.g., United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998) (“Rule 60(b)
 simply does not provide for relief from judgment in a criminal case ….”); United States v.
 Johnson, --- Fed.Appx. ----, 2020 WL 5035863, *2 (11th Cir. Aug. 26, 2020) (“And although he
 argues that his motion should have been construed as seeking relief under Federal Rule of Civil
 Procedure 60(b), that rule does not provide relief from a criminal conviction.”); United States v.
 Morgan, 796 Fed.Appx. 570, 572 (11th Cir. Nov. 15, 2019) (“we have specifically held that Rule
 60(b) does not provide relief in criminal cases”). Simply put, “[i]t does not matter that [Petersen]
 purported to file his motion under Rule 60(b). … [Petersen]’s filing is an attack on the validity of




                                                  -2-
Case 1:13-cr-00117-WS-N Document 293 Filed 09/30/20 Page 3 of 5                       PageID #: 4726




 his criminal conviction, so it is properly analyzed as a successive § 2255 motion.” United States
 v. Martinez, 760 Fed.Appx. 911, 914 (11th Cir. Jan. 28, 2019).1
        Third, even if the Motion to Vacate were properly considered on the merits (which the
 Court expressly holds it is not), Petersen would not be entitled to relief. The issues, “facts” and
 arguments presented in that Motion have been considered and rejected by this and other courts
 on the merits, often multiple times in multiple rulings. For example, the Court’s Orders entered
 on June 14, 2018 (doc. 253) and July 26, 2016 (doc. 224), the Magistrate Judge’s Report and
 Recommendation entered on May 16, 2018 (doc. 251), and the Eleventh Circuit’s opinion on
 direct appeal entered on October 23, 2015 (doc. 201) have reviewed and denied Petersen relief
 on numerous grounds presented in this latest Motion to Vacate. No constructive purpose would
 be served by reproducing the reasoning and analysis of those decisions here. Rather, it suffices
 to emphasize that Petersen has identified no colorable – much less persuasive – factual or legal
 basis for challenging the procedural integrity (as opposed to the substantive merits) of those
 rulings, as would be necessary to establish a viable claim for relief under Rule 60(b).
        Fourth, the Court will briefly address Petersen’s objections to the Report and
 Recommendation’s conclusion that he is not entitled to relief on the restitution part of the

        1
                 That said, the Court recognizes that Rule 60(b) “provides a basis, but only a
 limited basis, for a party to seek relief from a final judgment in a habeas case.” Williams v.
 Chatman, 510 F.3d 1290, 1293 (11th Cir. 2007). The law is clear, however, that “a Rule 60(b)
 motion is to be treated as a successive habeas petition if it … attacks the federal court’s previous
 resolution of a claim on the merits.” Id. at 1293-94 (citation and internal quotation marks
 omitted). Thus, even when a motion is couched as being brought under Rule 60(b), when a
 petitioner is “attempting to relitigate previous claims that challenge the validity of his conviction,
 [he is] required to move [the Eleventh Circuit] for an order authorizing the district court to
 consider a successive habeas petition.” Id. at 1295. Review of Petersen’s latest Motion to
 Vacate confirms that he is attempting to relitigate on the merits previously raised and rejected
 claims challenging the validity of his conviction; therefore, his Motion is properly analyzed as a
 second or successive § 2255 motion, notwithstanding his protestations to the contrary. A fair
 reading of the Motion does not reveal any basis for finding that Petersen is actually attacking
 “not the substance of the federal court’s resolution of a claim on the merits, but some defect in
 the integrity of the federal habeas proceedings.” Id. at 1294 (citation omitted). Petersen’s
 Motion does not address the federal habeas proceedings at all, other than to restate, rehash and
 reargue many of the same grounds for relief that he unsuccessfully pursued in those habeas
 proceedings. Under Williams, this Motion is properly construed as a successive habeas petition,
 despite Petersen labeling it as a motion under Rule 60(b) of the Federal Rules of Civil Procedure.
 Besides, even if the Motion were a proper Rule 60(b) Motion, it would nonetheless fail for
 noncompliance with the timeliness requirements prescribed by Rule 60(c)(1).


                                                  -3-
Case 1:13-cr-00117-WS-N Document 293 Filed 09/30/20 Page 4 of 5                         PageID #: 4727




 sentence. Petersen takes issue with the Magistrate Judge’s explanation that he remains “in
 custody” because he is currently serving a term of supervised release, such that he cannot utilize
 the § 2255 mechanism to attack the restitution order at this time. The Report and
 Recommendation is correct on this point as a matter of law, and Petersen’s objection is baseless.
 See, e.g., United States v. Brown, 117 F.3d 471, 475 (11th Cir. 1997) (“as a person serving a term
 of supervised release, Brown was ‘in custody’ within the meaning of § 2255 when he filed his
 petition in district court. … Because Brown was in custody within the meaning of § 2255 when
 he filed his petition … § 2255 was his exclusive remedy”); United States v. Nicolas, 490
 Fed.Appx. 300, 303 (11th Cir. Sept. 24, 2012) (“A defendant serving a term of supervised release
 is ‘in custody’ for purposes of Section 2255.”). The Magistrate Judge was also correct that
 Petersen’s new arguments concerning the restitution order that he seeks to present for the first
 time in this Motion to Vacate are barred absent a showing of “exceptional circumstances,” which
 Petersen has not made. See, e.g., Cani v. United States, 331 F.3d 1210, 1215 (11th Cir. 2003)
 (because “the defendant in every case is assured ample opportunity to challenge the district
 court’s calculation of restitution at sentencing and again on direct appeal … we conclude that
 absent exceptional circumstances not present in this case, a criminal defendant who fails to
 object to the calculation of restitution at both of these stages of the judicial process loses the right
 to advance a challenge to this calculation”).
         For all of the foregoing reasons, it is ordered as follows:
         1.      Petitioner’s Objections to Report and Recommendation (doc. 290) are overruled
                 in their entirety;
         2.      The Report and Recommendation (doc. 288) entered by the Magistrate Judge is
                 adopted as the opinion of this Court;
         3.      Petitioner’s latest “Motion to Vacate Conviction, Sentence, and Related Civil
                 Orders” (doc. 284) is denied, except that it is dismissed without prejudice for
                 lack of jurisdiction to the extent it challenges Petersen’s convictions and any
                 portion of his sentence except for restitution;
         4.      The Court expressly finds that petitioner is entitled to neither a Certificate of
                 Appealability nor in forma pauperis status on appeal for the reasons stated above
                 and in the Report and Recommendation;




                                                   -4-
Case 1:13-cr-00117-WS-N Document 293 Filed 09/30/20 Page 5 of 5                 PageID #: 4728




       5.    Petitioner’s Motion for Partial Judgment on the Pleadings (doc. 287) is denied as
             frivolous;
       6.    Petitioner’s Request for Entry of Default (doc. 291) is denied as frivolous; and
       7.    A separate Judgment will enter.


       DONE and ORDERED this 28th day of September, 2020.

                                           s/ WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE




                                               -5-
